Citation Nr: 0806745	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-33 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February to November 
1963.  

This appeal arises from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


FINDINGS OF FACT

1.  Hearing loss and tinnitus were not noted in service 
medical records, nor were they noted when the veteran was 
evaluated in 1970 and 1981, in connection with his post 
service employment.  

2.  The claims folder does not include any record on which 
there is a diagnosis of hearing loss or tinnitus.  


CONCLUSIONS OF LAW

1.  A hearing loss was not incurred or aggravated in active 
military service; and the service incurrence of hearing loss 
may not be presumed.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Tinnitus was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in December 2003, February 2004, and May 
2004, the RO satisfied VA's foregoing notice requirements 
such that a reasonable person could be expected to understand 
what was needed to substantiate his claim, and thus the 
essential fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes the 
veteran reported he had medical records at the Loma Linda 
University Medical Center, the County of San Bernardino, and 
the City of San Bernardino.  The RO requested those records.  
Loma Linda University Medical Center responded in March 2004 
and the City of San Bernardino responded in May 2004 that 
they did not have any medical records for the veteran.  The 
veteran's service medical records and records from the County 
of San Bernardino were obtained by the RO.  The veteran 
requested a hearing before a Veterans Law Judge, but withdrew 
his request in October 2005.  38 U.S.C.A. § 5103A.   

The RO did not arrange for a VA examination to determine if 
the veteran has hearing loss or tinnitus.  The Board 
carefully considered whether the claim should be remanded to 
provide the veteran with a VA examination.  The regulations 
provide that VA will obtain a medical opinion when the 
evidence of record does not contain sufficient medical 
evidence to decide the claim, but contains competent evidence 
of a current diagnosed disability, the evidence establishes 
the veteran suffered an event, disease or symptoms of a 
disease in service and there are indications the claimed 
disability may be associated with the event or injury in 
service.  38 C.F.R. § 3.159(c)(4) (2007).  As there is no 
evidence of hearing loss in service, the post service medical 
records in 1971 and 1980 do not include any references to 
hearing loss, and there is no current diagnosis of either 
tinnitus or hearing loss of record, the regulations do not 
require VA to examine the veteran.  In addition, the veteran 
has stated he has not had a hearing evaluation in many years 
and has not stated that a hearing loss or tinnitus have ever 
been diagnosed.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Factual Background and Analysis.  On service enlistment 
examination in January 1963 the veteran's ears were noted to 
be normal.  His hearing was measured as being 15/15 for the 
whispered and spoken voice, bilaterally.  On his Report of 
Medical History the veteran denied having any ear trouble.  
There are no records of treatment for any ear disorder in 
service.  At service separation in November 1963 his ears 
were noted to be normal.  No hearing tests were performed.  

An August 1968 quadrennial examination report noted his ears 
were normal.  His hearing was measured as 15/15 for the 
whispered voice, bilaterally.  On his Report of Medical 
History the veteran denied any ear trouble.  

Records from the County of San Bernardino include a September 
1970 Report of Physical Examination and a Report of Medical 
History.  On examination the veteran's ears were noted to be 
normal.  On the Report of Medical History the veteran denied 
having hearing trouble.  A subsequent occupational health 
survey includes a July 1981 Medical Evaluation Report on 
which the veteran denied any difficulty hearing and a 
clinical evaluation revealed his ears were normal.  

The veteran filed his claim for service connection for 
hearing loss and tinnitus in September 2003.  He noted on his 
application that he had hearing loss and ringing in his ears 
which he indicated began in May 1963.  In February 2004 he 
stated that he had worked on a foundry repair ship, the USS 
Hector, AR-7, for five or six months in 1963.  During that 
period he was exposed to many very loud noises, including 
noise from the furnaces and pneumatic tools.  He believes the 
excessive noise contributed to his current hearing loss and 
ringing in his ears.  In his July 2004 notice of 
disagreement, the veteran asserted his hearing loss came 
about due to the loud noise in the foundry.  He stated that 
any loud noise resulted in irreversible nerve damage.  He 
reported that he had not had a hearing examination for years, 
but that did not mean there was no hearing loss.  He 
contended that if the RO did not believe he had a hearing 
loss they should just ask his wife.  In August 2004, he 
stated that during service he had no hearing protection and 
reiterated his contention that his current hearing loss was 
due to exposure to loud noise in service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

There is no medical evidence of any current hearing loss in 
the claims folder.  The only evidence of a current hearing 
loss in the claims folder consists of the statements of the 
veteran.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board has considered the unique nature of both hearing 
loss and tinnitus, especially when considering whether VA is 
required to provide a VA examination to determine if the 
veteran has any current hearing loss.  The Board acknowledges 
that diagnosis of tinnitus is based solely on the subjective 
reports of the individual experiencing ringing in their ears.  
Nevertheless, evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  
In this case the veteran denied having any hearing trouble 
both in 1970 and 1981.  Based on those facts, even if a 
medical examiner diagnosed a current hearing loss and 
tinnitus there is no basis to support a nexus between the 
current symptoms and service without resort to speculation.  

As there is no current medical evidence of diagnosis of 
either hearing loss or tinnitus, the claim for service 
connection must be denied.  38 U.S.C.A. §§ 1110, 1131; see 
also Degmetich v. Brown, 104 F.3d 1328 (1997).  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


